Title: From Louisa Catherine Johnson Adams to John Adams, 5 April 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 5 April 1818
				
				You have at last much to my satisfaction, renewed a correspondence which ought never to have been interrupted, and that in the most acceptable manner to your parents, by an assurance of future attention and regularity—The accounts we receive of your conduct are very flattering, and we receive them as an earnest of what we may hope and expect as you advance in life, to reward us for the many anxious hours and the pains which we take, to render you both an ornament to society and a comfort to us in our old age—The period is fast arriving when all our hopes will be centred in our Children, and I have no doubt that the bright example of your father will excite your emulation to “go on and do likewise.You tell me that your Grandfather has been sitting for his Bust, and that it will prove a good likeness; I am glad to hear it; and it does honour to the Citizens of Boston, who by this handsome voluntary tribute of respect, shame the narrow and mean policy of their Legislature, parsimony is odious in an individual, but it when it creeps into our national councils, it degrades our Nation and renders us contemptible in the eyes of the universe, who are from political causes always more ready to avail themselves of our errors to condemn us, than to praise us for our virtue or our magnanimity.   That you should admire the characters of Miss Porter’s hero’s does not surprise me at all; though as you observe they are much too highly wrought for real life; it is on this account that I would wish you to read history, where you would find the characters of men set forth as they really existed, with all their faults, all their virtues, and all their greatness—Novels or Romances have a tendency to heat the imagination at your age, and teach us to view the world through a false medium; and the frequent perusal of them, weaken the mind, and render the common events of life trifling, insipid, and uninteresting—On this account my Son I should wish you to read but few of them, and to examine well the theories on which they are grounded—The elegance of the Style, the deep interest of the story, fascinate our understanding, and we are caught in the toils of fiction of ere we are sensible of our danger—Do not imagine that I disapprove of them entirely: under the direction of Miss Welsh I have nothing to apprehend as I am perfectly sure she will make such a selection as will both amuse and improve you—Present me affectionately to all the Doctors family, and continue to deserve the approbation of your friends and the heartfelt affection of your Mother
				
					L. C. Adams
				
				
					Remember the word Bust is spelt without an z.
				
			